DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-5, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang Publication No. US 2015/0043117, in view of Kayal EP 3425800.
	Regarding claim 1, Xiang discloses an overvoltage protection circuit for a device interface adapted to convey at least electrical energy, the overvoltage protection circuit comprising: 
a first terminal [Fig. 2, Vin input terminal] and a second terminal [Fig. 2, OUT+ terminal]; a normally-on transistor [Fig. 2, transistor Q2], wherein a drain contact of the normally-on transistor is electrically coupled to the first terminal and a source contact of the normally-on transistor is electrically coupled to the second terminal; and 
a control circuit [Fig. 2, transistor Q3 with the microprocessor U1] configured to switch off the normally-on transistor as a function of at least one of a voltage at the first terminal and a voltage at the second terminal [Fig 2, the control circuit turns off the transistor Q2 as a function of at least the input voltage detection].
	However, Xiang does not disclose that the normally-on transistor is a gallium nitride transistor or a depletion mode silicon field effect transistor.
	Kayal discloses an overvoltage protection circuit, which comprises a first terminal and a second terminal [Fig. 1, source and drain terminals of the transistor 12 connected between the power input and output]; a normally-on transistor [Fig. 1, transistor 12]; wherein the normally-on transistor is a gallium nitride transistor [Specification indicates the following: Transistor 12 is a transistor of the SiC or GaN MOSFET type (English, respectively, " Silicon Carbide ", " Gallium Nitride " and " Metal Oxide Semiconductor Field Effect Transistor ") also called insulated gate field effect transistor.  The transistor 12 is known per se and comprises in particular three terminals or electrical contacts, namely, a gate G, a drain D and a source S. The transistor 12 defines an on state in which an electrical voltage U .sub.C , hereinafter called the main voltage, is established between the drain D and the source S and a blocked state in which the drain D is electrically isolated from the source S].
	Xiang and Kayal are analogous overvoltage protection circuits comprising normally-on switching transistors between power input and output terminals.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Kayal’s normally-on GaN transistor, into Xiang, for the benefit of having a transistor with a higher power density, higher breakdown voltage, higher thermal conductivity, reduced power requirements, and supporting more gain at higher frequencies.
	Regarding claim 4, Xiang discloses that the control circuit is configured to switch off the normally-on transistor if at least one of the voltage at the first terminal and the voltage at the second terminal reaches or rises above a voltage threshold [par. 0059].  
Regarding claim 5, Xiang discloses that the control circuit comprises a voltage detection circuit configured to provide a detection signal having a voltage level depending on whether the voltage at the first terminal or the second terminal is above or below the voltage threshold [par. 0053-0054].
Regarding claim 8, Xiang discloses that the control circuit comprises a transistor [Fig. 2, transistor Q3] for controlling a gate of the normally-on transistor [Fig. 2, gate of Q2], and wherein a collector or a drain of the transistor is electrically coupled to the gate of the normally-on transistor [Fig. 2, collector of Q3 is electrically coupled to the gate of the transistor Q2].
Regarding claim 9, Xiang discloses that the control circuit comprises a voltage detection circuit [Fig. 2, comprising R4, R5] configured to provide a detection signal having a voltage level depending on whether the voltage at the first terminal or the second terminal is above or below the voltage threshold, and wherein the voltage detection circuit is configured to provide the detection signal to a base or a gate of the transistor of the control circuit [Fig. 2, the voltage detection signal provides the detection signal to the base of the transistor Q3 through the microprocessor U1].
Regarding claim 10, Xiang discloses that the second terminal and a gate of the normally-on transistor are electrically coupled via a resistor [Fig. 2, resistor R7].
Regarding claim 11, Xiang discloses that the normally-on transistor and the control circuit are implemented on a common semiconductor die [it is inherent that the transistor Q2 and the control circuit transistor Q3, U1 can be fabricated on the same semiconductor die].
Regarding claim 12, Xiang discloses a device, comprising: an interface [Fig. 2, J1] for conveying at least electrical energy; and the overvoltage protection circuit of claim 1, wherein the first terminal of the overvoltage protection circuit is electrically coupled to the interface [Fig. 2, Vin/first terminal of the overvoltage protection circuit is electrically coupled to the interface J1].
Regarding claim 13, Xiang discloses that the interface is configured for conveying both electrical energy and data [Fig. 2, J1 provides power/electrical energy and data D-, D+ as shown].
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang Publication No. US 2015/0043117, in view of Kayal EP 3425800, and further in view of Rune CN 102545145.
Regarding claim 6, Xiang and Kayal do not disclose that the voltage detection circuit comprises a diode and a voltage divider connected in series and wherein the detection signal is provided by the voltage divider.
Rune discloses that the voltage detection circuit comprises a diode [Fig. 2, 20] and a voltage divider [Fig. 2, 22’, 22’’] connected in series, and wherein the detection signal is provided by the voltage divider.
Regarding claim 7, Rune discloses that the diode is a Zener diode [Fig. 2, Zener diode 20 as shown].
Regarding claim 8, Rune discloses that the control circuit comprises a transistor [Fig. 2, transistor 40] for controlling a gate of the normally-on transistor [Fig. 2, 24], and wherein a collector or a drain of the transistor is electrically coupled to the gate of the normally-on transistor [Fig. 2, collector 40 is electrically coupled to the gate of the transistor 24].
Regarding claim 9, Rune discloses that the control circuit comprises a voltage detection circuit [Fig. 2, comprising 20, 22’, 22’’] configured to provide a detection signal having a voltage level depending on whether the voltage at the first terminal or the second terminal is above or below the voltage threshold, and wherein the voltage detection circuit is configured to provide the detection signal to a base or a gate of the transistor of the control circuit [Fig. 2, the voltage detection signal provides the detection signal to the base of the transistor 40].
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang Publication No. US 2015/0043117, in view of Kayal EP 3425800, and further in view of Forghani-Zadeh et al. Publication No. US 2016/0190794.
	Regarding claim 14, Xiang and Kayal do not disclose that the overvoltage protection circuit is connected between a USB interface and a USB controller.
	Forghani discloses an overvoltage protection circuit for USB interface, wherein the interface is a Universal Serial Bus (USB) interface [Fig. 1, 102], the device further comprising: a USB controller [Fig. 1, USB controller 120], wherein the second terminal of the overvoltage protection circuit is electrically coupled to the USB controller [Fig. 1, the second terminal 146 of the overvoltage protection circuit 140 is electrically coupled to the USB controller at the terminal 111/142].
	All three teachings are analogous overvoltage protection circuits.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate the USB interface and the USB controller into the overvoltage protection circuit of Xiang modified by Kayal, for the benefit of providing the overvoltage protection to the USB connected devices.
	Regarding claim 15, Forghani discloses that the USB controller is a USB type-C controller and the interface is a USB type-C interface adapted for conveying both electrical energy and data [par. 0004-0006; 00143].
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner introduces a new reference by Kayal that discloses a normally-on power transistor connected between a power input terminal and output terminal, wherein the power transistor is a gallium nitride transistor as indicated above in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836